DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.

Response to Amendments
	This office action is responsive to application 15/964,445 and the RCE filed on March 15, 2021.  Claims 1, 10-14, and 16 were amended, and claims 1-20 remain pending in the application.

Response to Arguments
	The Applicant’s arguments filed in association with the RCE have been fully considered, and the Examiner responds as provided below.
	Regarding the Applicant’s response within the Remarks that concerns the § 103 rejection of the pending claims, the Applicant’s arguments in conjunction with the claim 
	In addition to newly cited Hunter et al. (US 2018/0351793), the Examiner makes of record Sharon et al. (US 2019/0260769).  Sharon is of relevance because it specifically states, “In some embodiments, a task may comprise the security platform automatically instructing an entity to perform a response action. Response actions may comprise one or more of reimaging an affected device and restoring the affected device from a backup.”  See Sharon ¶ [0080].  This is particularly relevant to the re-imaging step within independent claims 1, 10, and 16.  (And further noting Sharon specifically notes the application of the system to the Internet of Things.  See Sharon ¶ [0032].) 
	To advance prosecution, the Examiner encourages the Applicant to review the claim limitations and specification with respect to scheduled communication and tokens.  For example, the specification states at ¶ [0028]: 

In one example embodiment, plural IoT nodes self-organize as a selected of plural defined topologies to establish a token exchange schedule that references context to provide timed communication of a secure token value. For example, the token is determined as a simple expression derived from context or as a more complex hashed value that morphs with transfer signatures at transfer between IoT nodes.  
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)		
A.	Claims 1-2, 7-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Britt et al. (US 2018/0317266, “Britt”) in view of Sharma et al. (US 2019/0238567, “Sharma”), and further in view of Hunter et al. (US 2018/0351793, “Hunter”).
Regarding Claim 1
Britt discloses
1… of plural Internet of Things (IoT) gateway nodes (Fig. 1B, ¶¶ [0040]-[0041], i.e., “IoT hubs 110-111,” where each hub acts as a gateway node[] for each of the “IoT devices 101-105” to the “Internet 120”), the method comprising: 
interfacing the plural IoT gateway nodes through wireless communications (Fig. 1B, ¶ [0040], “As indicated, if a user has multiple hubs 110, 111 they may be connected via a local communication channel (e.g., Wifi, Ethernet, Power Line Networking, etc).”),
each of the plural of IoT gateway nodes…2 ( Fig. 1B, ¶¶ [0040]-[0041]);
defining at each IoT gateway node an association with the other of the plural IoT gateway nodes (Fig. 1B, ¶ [0040], “Alternatively, or in addition, one of the IoT hubs such as IoT hub 110 may act [and be defin[ed]] as a “master” hub which provides connectivity and/or local services to all of the other IoT hubs [that act as IoT gateway node[s]] on the user premises 180, such as IoT hub 111 (as indicated by the dotted line connecting IoT hub 110 and IoT hub 111)”); 
3…; and 
in response to the identifying (as disclosed by Sharma), initiating a re-imaging of executable code at the second IoT gateway node from the first IoT gateway node (¶ [0091], “The program code updates may include system updates, patches, configuration data and any other data needed for the IoT device to operate as desired by the user,” and ¶ [0034] of Sharma, “Once a cyber-attack has been detected various remedial second IoT gateway node so that it “operate[s] as desired by the user,” and “These various remedial measures and others may be conducted by the first computing device 102 [that acts as an IoT hub 110/first IoT gateway node”).
Britt doesn’t disclose
	1 A method for remediation of a corrupted…
	2 …interfacing with one or more IoT sensors to relay IoT sensor information to a network location;
	3 identifying with a first of the IoT gateway nodes through the wireless communications a failure of a second of the plural IoT gateway nodes;
Sharma, however, discloses
	1 A method for remediation of a corrupted… (¶ [0034], “Once a cyber-attack has been detected various remedial measures may be triggered.”)
3 identifying with a first of the IoT gateway nodes through the wireless communications (of Britt) a failure of a second of the plural IoT gateway nodes (¶¶ [0033]-[0036], “The first computing device 102 [acting as a IoT hub 110 of Britt] may, based on such comparisons between the subsequent processes and/or the subsequent system calls, or characteristic thereof, and the initial processes and/or initial system calls, or characteristic thereof, stored in the profile 108, detect a cyber-attack on the second computing device 104 [that has resulted in a failure of [the] second … IoT gateway nodes;” and Fig. 1, ¶¶ [0013]-[0015], i.e., the “first computing device 102” is an equivalent to the “IoT hub 110” of Britt, and “The second computing device 104 may be an IoT device,” noting that the “IoT device” of Sharma is not the same as the “IoT hubs ;
Hunter, however, discloses
	2 …interfacing with one or more IoT sensors (Fig. 4, ¶¶ [0069]-[0070], i.e., the “IoT edge devices 130a-e,” which represent “sensors,” are interface[ed] with “gateway devices 120a-h,” which correspond to the hubs of Britt) to relay IoT sensor information to a network location (Fig. 4, ¶ [0069], “Both of the Remote Gateway devices 120 a-b are connected to the network 111 for communications to the IoT Host 110 via the Remote Gateway device 115 attached to the host 110.”);
	Regarding the rationale to combine Britt and Sharma, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IoT network of Britt to have included the remedial feature of Sharma. One of ordinary skill in the art would have been motivated to incorporate the remedial feature of Sharma because Britt teaches that “The program code updates may include system updates, patches, configuration data and any other data needed for the 
	Regarding the rationale to combine Britt-Sharma and Hunter, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IoT network of Britt to have included IoT sensor feature of Hunter. One of ordinary skill in the art would have been motivated to incorporate the IoT sensor feature of Hunter because Hunter discusses the problem of preventing hardware or software failure of any component within an IoT network, see Hunter ¶ [0013], and Hunter provides a method and system that provides an interface between IoT gateways and sensors that “permit[s] an IoT network to operate with improved uptime by providing some automated failover for some of the critical components of the network.”  See Hunter ¶ [0014]. 
Regarding Claim 2
Britt in view of Sharma, and further in view of Hunter (“Britt-Sharma-Hunter”), discloses the method of claim 1, and Britt further discloses
wherein the initiating a re-imaging (¶ [0091], Sharma ¶¶ [0034]) further comprises: 
1 …; and 
a …to a server information handling system… (Fig. 1B, ¶¶ [0035]-[0036], i.e., the “IoT service 120” acts a server information handling system)
re-imaging the second IoT gateway node from the server information handling system (¶ [0058], i.e., “the IoT hub 110 and the IoT devices 101-105 are automatically upgradeable over the network. In particular, when a new update [or re-imaging as a remedial measure as disclosed by Sharma] is available for the IoT hub 110 it may automatically download and install the update from the IoT service 120.”) through an out of band network interface (Fig. 1B, ¶ [0040], “In one embodiment, each of the hubs 110-111 may establish a direct connection to the IoT service 120 through a cellular 115 or WiFi 116 connection (not explicitly shown in FIG. 1B),” with the “direct connection” serving as “out of band network interface” with respect to the “in-band” communication channel that is established via the “Internet 220”).
Sharma further discloses
1 communicating from the first IoT gateway node …a a threat alert associated with the second IoT gateway node (¶ [0036], “The detection of an attack by the first computing device 102 may result in an alert and/or indication of the attack being made by the first computing device 102 to initiate remedial measures,” noting that Sharma is silent as to where the alert is sent, but it would be obvious to one skilled in the art that the alert must be sent to someplace, including the “IoT service 120” as disclosed in Britt).
Regarding the combination of Britt and Sharma, the rationale to combine includes the same as that provided for claim 1, but further noting that it would be obvious to one skilled in the art to issue a threat alert upon the discovery of a threat.
Regarding Claim 7
Britt-Sharma-Hunter discloses the method of claim 1, and Sharma further discloses 
wherein the initiating the re-imaging (¶ [0034], Britt ¶ [0091]) further comprises: 
communicating by a wireless communication from the first IoT gateway node to the second IoT gateway node (¶¶ [0013], [0017]-[0018], “The computing device 102 may be connected to a computing network such as a local area network or wireless area network,” and “As used herein, the term “access point (AP)”, can, for example, refer to a networking device that allows a client device (e.g., second computing device 104) to connect to a wired or wireless network.”) to command a re-imaging state at the second IoT gateway node (¶ [0034], “These various remedial measures [that are initiated by a command to start the remedial or re-imaging measure] and others may be conducted by the first computing device 102”); and 
1 ….
Britt further discloses
1 transferring an executable image from the first IoT node to the second IoT gateway node through the wireless communication (¶ [0091], “One example is shown in FIG. 9A, which shows an IoT hub 110 with program code updates 901 that need to be installed on an IoT device 601 (or a group of such IoT devices). The program code updates may include system updates, patches, configuration data and any other data needed for the IoT device to operate as desired by the user,” noting that the program updates are instead uploaded to an IoT hub (and not an IoT device) that acts as a second IoT gateway node, with the remedial measure directed at the compromised IoT gateway node being obvious to one skilled in the art because this enables the IoT hub to once again “operate as desired by the user.” See MPEP § 2141(III)).

Regarding Claim 8
Britt-Sharma-Hunter discloses the method of claim 1, and Sharma further discloses 
wherein identifying with the first of the IoT gateway nodes through the wireless communications the failure of the second of the plural IoT gateway nodes (¶¶ [0033]-[0036]) further comprises: 
communicating a token between the plural IoT gateway nodes (¶¶ [0028]-[0031], i.e., the “log file” is used for authentication and acts as a token that is communicated from the “first computing device 102” that is equivalent to the IoT hub 110 and first of the IoT gateway nodes and the “second computing device 104” that suggests any of the other remaining plural IoT gateway nodes, with the Examiner further noting that the specification at ¶ [0028] defines a token as a “simple expression derived from context,” which adequately describes the “log files”); and 
identifying that communication of the token failed at the second of the plural IoT gateway nodes (¶ [0031], “If the identified duration of the subsequent processes and/or the subsequent system calls received in the log file do not match and/or fall below a threshold amount of matching to a duration of a portion of the initial processes and/or initial system calls stored in the profile 108, then they may be flagged as anomalous,” and thus the token failed).
Regarding Claim 9
Britt-Sharma-Hunter discloses the method of claim 1, and Sharma further discloses 
further comprising: monitoring communication of the token at the second of the plural IoT gateway nodes (¶ [0034], “A report may be issued to a system administrator that the second computing device 104 is suspected of having been cyber-attacked,” i.e., the token at the second … IoT gateway node is monitor[ed] and a “report” is “issued” based upon the monitoring); 
detecting failure of token communication at the second of the plural IoT gateway nodes (¶¶ [0028]-[0031], i.e., based upon the “log files” that act as a token not “matching,” a failure of the token communication at the second … IoT gateway node[] is detect[ed]); and 
in response to detecting (¶¶ [0028]-[0031]), requesting remediation by the second of the plural IoT gateway nodes…1 (¶ [0034], “These various remedial measures and others may be conducted by the first computing device 102 and/or may be conducted by other computing devices in response to an indication from the first computing device 102 that the second computing device 104 is suspected of having been cyber-attacked,” i.e., requesting remediation is a “remedial measure” that can be “conducted … by other computing devices,” including the second … gateway nodes) 
Britt further discloses
1 …through an out of band network communication to a server information handling system (Fig. 1B, ¶ [0040], “In one embodiment, each of the hubs 110-111 may establish a direct connection to the IoT service 120 through a cellular 115 or WiFi 116 connection (not explicitly shown in FIG. 1B),” with the “direct connection” serving as “out of band network interface” with respect to the “in-band” communication channel that is established via the “Internet 220”).

Regarding Independent Claim 10
Britt discloses
1… non-transitory memory (¶ [0242], “such electronic devices typically include a set of one or more processors coupled to one or more other components, such as one or more storage devices (non-transitory machine-readable storage media),”) integrated in each of plural IoT gateways (Fig. 1B, ¶¶ [0040]-[0041], i.e., “IoT hubs 110-111” that act as IoT gateways and “IoT devices 101-105” that act as sensor IoT gateways; see specification ¶ [0006] a definition of gateway and sensor IoT devices); 
instructions stored in the non-transitory memory of each of the plural IoT gateways operable to…2 (Fig. 3, ¶¶ [0052]-[0053], “As illustrated in FIG. 3, the IoT hub 110 also includes a memory 317 for storing program code and data 305 and hardware logic 301 such as a microcontroller for executing the program code and processing the data.”);
a verification module stored in the non-transitory memory of each of the plural IoT gateways (¶ [0242], i.e., the non-transitory memory, with the Examiner noting that “a verification module” is potentially susceptible to being interpreted as a means-plus-, 
the verification module operable to detect failure of a scheduled communication (¶ [0075], “the IoT hub 110 [acting as an IoT device] and IoT service 120 communicate at periodic intervals. If the IoT service 120 detects that the connection to the IoT hub 110 has been lost (e.g., by failing to receive a request or response from the IoT hub for a specified duration)…;” and Sharma ¶ [0028], “The second computing device 104 may periodically transmit to the first computing device 102 a most recently created log file…,” i.e., log files can be transmitted at regular intervals, e.g., daily, and consequently to “periodically transmit” a “log file” suggests a communication scheduled time) through wireless signals between first and second of the plural IoT gateways (Fig. 1B, ¶¶ [0040]-[0041], i.e., “IoT hubs 110-111” that act as gateway and first … IoT gateways and “IoT devices 101-105” that act as sensor and second … IoT gateways that communicate through “local communication channels” that support WiFi; the Examiner notes that “IoT service 120” is an additional IoT device, but it would also be obvious to one skilled in the art to additionally monitor the wireless signals from the IoT hubs 110-111 to the IoT devices 101-105 in the event the IoT hubs or IoT gateways fail; see MPEP § 2141(III)); and 
a remediation module stored in the non-transitory memory of at least one of the plural IoT gateways and interfaced with the verification module (¶ [0242], i.e., non-transitory memory), 
the remediation module (¶ [0242]) operable to …3 and to initiate a re-image of executable code on the failed of the plural IoT gateways (¶ [0091], “The program code updates may include system updates, patches, configuration data and any other data needed [that operate as a re-image] for the IoT device to operate as desired by the user,” and ¶ [0034] of Sharma, “Once a cyber-attack has been detected various remedial measures may be triggered,” which includes remedying the failed of the plural IoT gateways via a re-image so that it “operate[s] as desired by the user,” and “These various remedial measures and others may be conducted by the first computing device 102 [that acts as an IoT hub 110/first IoT device]”).
Britt doesn’t disclose
	1 An IoT security system comprising: …
	2 …interface with sensor IoT devices through wireless communications to retrieve sensor information and to interface with a network location to communicate the sensor information to the network location;
	3 … identify a failed of the plural IoT gateways …
Sharma, however, discloses
	1 An IoT security system comprising: … (Fig. 1, ¶¶ [0013]-[0015], [0034], “Once a cyber-attack has been detected various remedial measures may be triggered,” with the “second computing device 104” being an IoT device for which security is provided through remedial measures)
	3 … identify a failed of the plural IoT gateways … (¶¶ [0033]-[0036], “The first computing device 102 [acting as a IoT hub 110 of Britt] may, based on such comparisons between the subsequent processes and/or the subsequent system calls, a failure of a scheduled communication;” and Fig. 1, ¶¶ [0013]-[0015], i.e., the “first computing device 102” is an equivalent to the “IoT hub 110” of Britt, and “The second computing device 104 may be an IoT device”)
Hunter, however, discloses
	2 …interface with sensor IoT devices (Fig. 4, ¶¶ [0069]-[0070], i.e., the “IoT edge devices 130a-e,” which represent “sensors,” are interface[ed] with “gateway devices 120a-h,” which correspond to the hubs of Britt) through wireless communications (¶ [0071], “The connections between the Remote Gateway devices 120 a-b and the IoT edge devices 130 a-e may be implemented using any type of communications protocol and communications transport that is supported by both the Remote Gateway devices and the IoT edge devices. These connections may be wired connections or wireless connections…”) to retrieve sensor information (Fig. 3, ¶ [0060], “The IoT device data processing module 320 is responsible for obtaining data [and thus retriev[ing]] from the IoT edge devices 130 a-j while the IoT networks 102-103 are operating.”) and to interface with a network location to communicate the sensor information to the network location (Fig. 4, ¶ [0069], “In the embodiment of FIG. 4, two Remote Gateway devices 20 a-b are shown supporting five IoT edge devise 130 a-e. Both of the Remote Gateway devices 120 a-b are connected to the network 111 for communications to the IoT Host 110 via the Remote Gateway device 115 attached to the host 110. Additionally, both Remote Gateway devices 120 a-b are also connected to all five IoT edge devices 130 a-e;” i.e., a communication path is illustrated in Fig. 4 from which sensor information that is retrieve[d] can be transmitted from the sensor devices to the “IoT host 110” via the “network 111”);
	Regarding the rationale to combine Britt and Sharma, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IoT network of Britt to have included the remedial feature of Sharma. One of ordinary skill in the art would have been motivated to incorporate the remedial feature of Sharma because Britt teaches that “The program code updates may include system updates, patches, configuration data and any other data needed for the IoT device to operate as desired by the user,” see Britt ¶ [0091], and Sharma additionally teaches that “Anti-virus and/or firmware remediation may be triggered,” see Sharma ¶ [0034].  Thus, the remediation measure of Sharma allows the respective device to once again “operate as desired by the user.”
	Regarding the rationale to combine Britt-Sharma and Hunter, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IoT network of Britt to have included IoT sensor feature of Hunter. One of ordinary skill in the art would have been motivated to incorporate the IoT sensor feature of Hunter because Hunter discusses the problem of preventing hardware or software failure of any component within an IoT network, see Hunter ¶ [0013], and Hunter provides a method and system that provides an interface between IoT gateways and sensors that “permit[s] an IoT network to operate with improved uptime by providing some automated failover for some of the critical components of the network.”  See Hunter ¶ [0014].
Regarding Claim 11
Britt-Sharma-Hunter discloses the IoT security system of claim 10, and Britt further discloses
wherein: the scheduled communication through wireless signals (Fig. 1B, ¶¶ [0040]-[0041], [0075]) comprises …1 and scheduled to communicate …2 from the second of the IoT gateways to the first of the IoT gateways (¶ [0075], i.e., the “periodic intervals” of communication between the IoT gateways; and also the communication of the “log files” from the “second computing device 104” to the “first computing device 102” as disclosed by Sharma ¶ [0028]); and 
the remediation module (¶ [0242]) is further operable to …3.
Sharma further discloses
1 …a token having content… (¶¶ [0028]-[0031], i.e., the “log file” is used for authentication and acts as a token, with the Examiner further noting that the specification at ¶ [0028] defines a token as a “simple expression derived from context,” which adequately describes the “log files” that hav[e] content)
2 …at a predetermined time… (¶ [0028], “The second computing device 104 may periodically transmit to the first computing device 102 a most recently created log file…,” i.e., log files can be transmitted at regular intervals, e.g., daily, and consequently to “periodically transmit” a “log file” suggests a communication at a predetermined time)
3 …communicate a remediation request for remediation of the second of the IoT gateways from the first of the IoT gateways (¶ [0034], “These various remedial measures and others may be conducted by the first computing device 102 [acting as the first of the IoT gateways] and/or may be conducted by other computing devices in response to an indication from the first computing device 102 that the second computing a remediation request or else the “other computing devices” would not have knowledge that remediation is required).
Regarding the combination of Britt and Sharma, the rationale to combine is the same as that provided for claim 10, which is based upon the remediation measure of re-imaging.
Regarding Claim 14
Britt-Sharma-Hunter discloses the IoT security system of claim 11, and Britt further discloses 
wherein the first of the IoT gateways…1 (Fig. 1B, ¶¶ [0040]-[0041], i.e., the “IoT hubs 110-111)) through an out of band network interface (Fig. 1B, ¶ [0040], “In one embodiment, each of the hubs 110-111 may establish a direct connection to the IoT service 120 through a cellular 115 or WiFi 116 connection (not explicitly shown in FIG. 1B),” with the “direct connection” serving as “out of band network interface” with respect to the “in-band” communication channel that is established via the “Internet 220”).
Sharma further discloses
	1 …communicates the remediation request to a server information handling system… (Britt Fig. 1B, ¶¶ [0035]-[0036], i.e., the “IoT service 120” acts a server information handling system; and “These various remedial measures and others may be conducted by the first computing device 102 [acting as the first of the IoT gateways] and/or may be conducted by other computing devices [including the server information handling system] in response to an indication from the first computing device 102 that remediation request to the “other computing devices” such as the server information handling system to allow the “other computing devices” to provide the “remedial measures”)
Regarding the combination of Britt and Sharma, the rationale to combine is the same as that provided for claim 10, which is based upon the remediation measure of re-imaging.
Regarding Claim 15
Britt-Sharma-Hunter discloses the IoT security system of claim 11, and Sharma further discloses
wherein the token (¶¶ [0028]-[0031]) comprises a secret content (¶¶ [0026], [0034], “The profile 108 may be saved at the first computing device 102 in the form of a file or files with administrative read/write access restrictions,” i.e., the “log files” and other aspects of the system are restricted to at least administrators, and thus the “log files” comprise secret content that is not accessible to others, such as website on the Internet).
Regarding Independent Claim 16
Britt discloses
1 … comprising: 
interfacing each of plural IoT gateways… 2 (Fig. 1B, ¶¶ [0040]-[0041], i.e., “IoT hubs 110-111” that act as IoT gateways and “IoT devices 101-105” that act as sensor IoT gateways; see specification ¶ [0006] a definition of gateway and sensor IoT devices);
detecting failure by a first of the plural IoT gateways (Fig. 1B, ¶¶ [0040]-[0041], i.e., “IoT hub 110” that act as the first IoT gateway and “IoT hub 111” that acts as the second IoT gateway) to send a scheduled communication (¶ [0075], “the IoT hub 110 [acting as an IoT device] and IoT service 120 communicate at periodic intervals. If the IoT service 120 detects that the connection to the IoT hub 110 has been lost (e.g., by failing to receive a request or response from the IoT hub for a specified duration)…;” and Sharma ¶ [0028], “The second computing device 104 may periodically transmit to the first computing device 102 a most recently created log file…,” i.e., log files can be transmitted at regular intervals, e.g., daily, and consequently to “periodically transmit” a “log file” suggests a communication scheduled time) to a second of the plural IoT gateways through a wireless communication (¶ [0075], “In one embodiment, the IoT hub 110 and IoT service 120 communicate at periodic intervals. If the IoT service 120 detects that the connection to the IoT hub [111] has been lost (e.g., by failing to receive a request or response from the IoT hub for a specified duration),” noting that Fig. 1B illustrates the IoT hubs 110 and 111 communicate with each other over “local channel 130,” and thus it would be obvious to one skilled in the art to detect a failure to communicate between IoT hubs 110 and 111 as was done between IoT hub 110 and IoT service 120); 
in response to the detecting (¶ [0075]), …3; and 
re-imaging the first IoT gateway with an out of band network communication (Fig. 1B, ¶ [0040], “In one embodiment, each of the hubs 110-111 may establish a direct connection to the IoT service 120 through a cellular 115 or WiFi 116 connection (not explicitly shown in FIG. 1B),” with the “direct connection” serving as “out of band IoT gateway and the IoT service 120/server information handling system) from the server information handling system to the first IoT gateway (¶ [0091], “The program code updates may include system updates, patches, configuration data and any other data needed [that operate as a re-image] for the IoT device to operate as desired by the user,” and ¶ [0034] of Sharma, “Once a cyber-attack has been detected various remedial measures may be triggered,” which includes remedying the failed of the plural IoT devices via a re-image so that it “operate[s] as desired by the user,” and “These various remedial measures and others may be conducted by the first computing device 102 [that acts as an IoT hub 110/first IoT device]”).
Britt doesn’t disclose
	1 An IoT gateway remediation method…
	2 …with plural IoT sensors to wirelessly communicate sensor information to the plural IoT gateways and from the plural IoT gateways to a network location;
	3 sending a remediation request from the second IoT gateway to a server information handling system;
Sharma, however, discloses
	1 An IoT gateway remediation method… (¶ [0034], “Once a cyber-attack has been detected various remedial measures may be triggered,” and Britt Fig. 1B ¶¶ [0040]-[0041], i.e., the “IoT hubs 110-111” that act as IoT gateways that can be the subject of remediation)
3 sending a remediation request from the second IoT gateway to a server information handling system (¶ [0034], “These various remedial measures and others may be conducted by the first computing device 102 [acting as the first of the IoT devices] and/or may be conducted by other computing devices [including the server information handling system] in response to an indication from the first computing device 102 that the second computing device 104 is suspected of having been cyber-attacked,” with the “remedial measures” “conducted by other computing devices” suggests the use of a remediation request or else the “other computing devices” would not have knowledge that remediation is required, and it would be an obvious variation to one skilled in the art to have the “second computing device 104” similarly initiate the remediation process as was done with the “first computing device 102; Britt Fig. 1B, ¶¶ [0035]-[0036], i.e., the “IoT service 120” acts a server information handling system);
Hunter, however, discloses
	2 … with plural IoT sensors (Fig. 4, ¶¶ [0069]-[0070], i.e., the “IoT edge devices 130a-e,” which represent “sensors,” are interface[ed] with “gateway devices 120a-h,” which correspond to the hubs of Britt) to wirelessly communicate (¶ [0071], “The connections between the Remote Gateway devices 120 a-b and the IoT edge devices 130 a-e may be implemented using any type of communications protocol and communications transport that is supported by both the Remote Gateway devices and the IoT edge devices. These connections may be wired connections or wireless connections…”) sensor information (Fig. 3, ¶ [0060], “The IoT device data processing module 320 is responsible for obtaining data [as sensor information] from the IoT edge devices 130 a-j while the IoT networks 102-103 are operating.”) to the plural IoT gateways (of Britt) and from the plural IoT gateways to a network location (Fig. 4, ¶ [0069], “In the embodiment of FIG. 4, two Remote Gateway devices 20 a-b are shown supporting five IoT edge devise 130 a-e. Both of the Remote Gateway devices 120 a-b are connected to the network 111 for communications to the IoT Host 110 via the Remote Gateway device 115 attached to the host 110. Additionally, both Remote Gateway devices 120 a-b are also connected to all five IoT edge devices 130 a-e;” i.e., a communication path is illustrated in Fig. 4 from which sensor information can be transmitted from the sensor devices to the “IoT host 110” via the “network 111”);
Regarding the rationale to combine Britt and Sharma, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IoT network of Britt to have included the remedial feature of Sharma. One of ordinary skill in the art would have been motivated to incorporate the remedial feature of Sharma because Britt teaches that “The program code updates may include system updates, patches, configuration data and any other data needed for the IoT device to operate as desired by the user,” see Britt ¶ [0091], and Sharma additionally teaches that “Anti-virus and/or firmware remediation may be triggered,” see Sharma ¶ [0034].  Thus, the remediation measure of Sharma allows the respective device to once again “operate as desired by the user.”
Regarding the rationale to combine Britt-Sharma and Hunter, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IoT network of Britt to have included IoT sensor feature of Hunter. One of ordinary skill in the art would have been motivated to incorporate the 
Regarding Claim 17
Britt-Sharma-Hunter discloses the IoT gateway remediation method of claim 16, and Sharma further discloses 
wherein detecting failure (¶ [0028], Britt ¶ [0075]) further comprises: 
defining a schedule (Britt ¶ [0075], “the IoT hub 110 [acting as an IoT device] and IoT service 120 communicate at periodic intervals. If the IoT service 120 detects that the connection to the IoT hub 110 has been lost (e.g., by failing to receive a request or response from the IoT hub for a specified duration)…;” and Sharma ¶ [0028], “The second computing device 104 may periodically transmit to the first computing device 102 a most recently created log file…,” i.e., log files can be transmitted at regular intervals, e.g., daily, and consequently to “periodically transmit” a “log file” suggests previously defining a schedule) to pass a token (¶¶ [0028]-[0031], i.e., the “log file” is used for authentication and acts as a token, with the Examiner further noting that the specification at ¶ [0028] defines a token as a “simple expression derived from context,” which adequately describes the “log files”) between each of the plural IoT gateways (¶¶ [0028]-[0031], i.e., the “log file” is used for authentication and acts as a token that is communicated from the “first computing device 102” that is equivalent to the IoT hub first of the IoT gateway nodes and the “second computing device 104” that suggests any of the other remaining plural IoT gateways); and 
Britt further discloses
monitoring token communications (Sharma, ¶¶ [0028]-[0031], i.e., the transmission/communication[] of “log files” that are tokens) in accordance with the schedule to determine a failure to pass the token from the first to the second IoT gateway (¶ [0075], “the IoT hub 110 [acting as an first IoT gateway] and IoT service 120 communicate at periodic intervals. If the IoT service 120 detects that the connection to the IoT hub 110 has been lost (e.g., by failing to receive a request or response from the IoT hub for a specified duration)…,” where it would be obvious to one skilled in the art to similarly monitor the communication between the first and second gateways as was done for IoT hub 110 and the IoT service 120).
Regarding the combination of Britt and Sharma, the rationale to combine includes the rationale as provided for claim 16, but further noting that Sharma teaches “monitoring the subsequent processes and system calls,” see Sharma ¶ [0028], and one skilled in the art would be motivated to monitor activity on a routine basis to detect suspicious activity.  
Regarding Claim 18
Britt-Sharma-Hunter discloses the IoT gateway remediation method of claim 16, and Britt further discloses 
wherein detecting (¶ [0075], Sharma ¶ [0028]) further comprises: detecting failure at the first IoT gateway to send the scheduled communication (¶ [0075], “the IoT hub 110 [acting as an IoT device] and IoT service 120 communicate at periodic intervals. If scheduled communication failure); and 
1 ….
a …with an out of band network communication… (Fig. 1B, ¶ [0040], “In one embodiment, each of the hubs 110-111 may establish a direct connection to the IoT service 120 through a cellular 115 or WiFi 116 connection (not explicitly shown in FIG. 1B),” with the “direct connection” serving as “out of band network interface” with respect to the “in-band” communication channel that is established via the “Internet 220,”)
Sharma further discloses
1 sending a remediation request from the first IoT gateway …a to the server information handling system ((¶ [0034], “These various remedial measures and others may be conducted by the first computing device 102 [acting as the first IoT gateway] and/or may be conducted by other computing devices [including the server information handling system] in response to an indication from the first computing device 102 that the second computing device 104 is suspected of having been cyber-attacked,” with the “remedial measures” “conducted by other computing devices” suggests the use of a remediation request or else the “other computing devices” would not have knowledge that remediation is required, and it would be an obvious variation to one skilled in the art to have the “second computing device 104” similarly initiate the remediation process as server information handling system).
Regarding the combination of Britt and Sharma, the rationale to combine is the same as that provided for claim 16, which is based upon the remediation measure of re-imaging.
Regarding Claim 19
Britt-Sharma-Hunter discloses the IoT gateway remediation method of claim 16, and Britt further discloses 
further comprising: after the re-imaging (¶ [0091], Sharma ¶ [0034]), establishing communication between the server information handling system and the first IoT gateway (¶ [0091], “The program code updates may include system updates, patches, configuration data and any other data needed for the IoT device to operate as desired by the user,” i.e., after re-imaging, it would be obvious to one skilled in the art to reestablish the communication path that had previously ceased working in order to have an the system “operate as desired by the user”); and 
re-imaging one or more sensors assigned to the first IoT gateway (Fig. 1B, ¶ [0091], “IoT hub 110 [as the first IoT gateway] with program code updates 901 that need to be installed on an IoT device 601 [that acts as a sensor”) with communications from the server information handling system through the first IoT gateway (¶ [0091], “The program code updates [that are communications and serve to re-imag[e]] may include system updates, patches, configuration data and any other data needed for the IoT device to operate as desired by the user;” and ¶ [0058] “In particular, when a new .
B.	Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Britt in view of Sharma and Hunter, and further in view of Patton et al. (US 10,250,623, “Patton”).
Regarding Claim 3
Britt-Sharma-Hunter discloses the method of claim 2, and Britt further discloses 
1… from the second IoT gateway node (Fig. 1B, ¶¶ [0040]-[0041]) to the server information handling system (Fig. 1B, ¶¶ [0035]-[0036]) before the re- imaging (¶ [0091], Sharma ¶¶ [0033]-[0036]).
Britt-Sharma-Hunter doesn’t disclose
1 further comprising retrieving an image…
Patton, however, discloses
1 further comprising retrieving an image… (Col. 4:50-5:8, “the protection application 136 may remediate detected malicious objects to prevent the malicious objects from taking malicious action. For example, the protection application 136 quarantines or removes [or retriev[es]] the malicious objects from the client 120.”)
Regarding the rationale to combine Britt-Sharma-Hunter and Patton, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IoT network of Britt-Sharma-Hunter to have included image retrieving feature of Patton.  One of ordinary skill in the art would have been motivated to incorporate the image retrieving feature of Patton because Patton teaches “the protection application 136 may remediate detected malicious objects to 
Regarding Claim 20
Britt-Sharma-Hunter discloses the IoT gateway remediation method of claim 16, and Britt further discloses 
further comprising copying the image of the first IoT gateway to the server information handling system before the re-imaging (Col. 4:50-5:8, “the protection application 136 may remediate detected malicious objects to prevent the malicious objects from taking malicious action. For example, the protection application 136 quarantines or removes [or cop[ies]] the malicious objects from the client 120,” which is conducted before the re-imaging as a procedural step in the remediation process).
Regarding the rationale to combine Britt-Sharma-Hunter and Patton, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IoT network of Britt-Sharma-Hunter to have included image retrieving feature of Patton.  One of ordinary skill in the art would have been motivated to incorporate the image retrieving feature of Patton because Patton teaches “the protection application 136 may remediate detected malicious objects to prevent the malicious objects from taking malicious action,” which includes the remedial action of removing or retrieving the offending image or object, see Patton Col. 4:50-55.
C.	Claims 4-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Britt in view of Sharma and Hunter, and further in view of Dickenson et al. (US 2018/0375889, “Dickenson”).
Regarding Claim 4
Britt-Sharma-Hunter discloses the method of claim 1, and Britt further discloses
wherein the identifying (Sharma, ¶¶ [0033]-[0036]) further comprises: 
assigning plural IoT sensor nodes to the second IoT gateway node (Fig. 1B, ¶¶ [0040]-[0041], i.e., the IoT devices 104-105 act as IoT sensor nodes and are assign[ed] to the IoT hub 111; ¶ [0035], “For example, if the IoT devices include sensors (e.g., temperature sensors, accelerometers, heat sensors, motion detectore, etc),”); 
reporting sensor information from the plural IoT sensor nodes to the second IoT gateway node (Fig. 1B, ¶ [0036], “The IoT devices 101-105 may be equipped with various types of sensors to collect information about themselves and their surroundings and provide the collected information to the IoT service 120, user devices 135 and/or external Websites 130 via the IoT hub 110,” noting the the IoT hub 111, which acts as the second IoT gateway node, can communicate in the same way as the IoT hub 110); 
detecting at one or more of the IoT sensor nodes the failure of the second IoT gateway nodes (¶ [0075], “In one embodiment, the IoT hub 110 and IoT service 120 communicate at periodic intervals. If the IoT service 120 detects that the connection to the IoT hub [111] has been lost (e.g., by failing to receive a request or response from the IoT hub for a specified duration),” noting that the IoT devices 104-105 also communicate at periodic intervals as sensors with the IoT hub 111, and thus it would be obvious to also detect at the IoT devices 104-105 that the IoT hub 111 has failed and can no longer communicate); and 
1 ….
Britt-Sharma-Hunter doesn’t disclose
1 communicating the failure from the one or more IoT sensor nodes to the first IoT gateway node.
Dickenson further discloses
	1 communicating the failure from the one or more IoT sensor nodes to the first IoT gateway node (Fig. 2, ¶ [0031], “Each device 200 a, 200 b . . . 200 n in the group of devices is coupled to each of the other devices 200 a, 200 b . . . 200 n via a network, such as the Internet, an intranet, etc.,” i.e., within Britt, the IoT devices 104-105 can only communicate with the IoT hub 111, but Dickenson suggests that the coupling of all devices with each other so that the IoT devices 104-105 may communicate with the IoT hub 110 when the IoT hub 111 fails and is not capable of communication).
	Regarding the rationale to combine Britt-Sharma-Hunter and Dickenson, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IoT network of Britt-Sharma-Hunter to have included the IoT network coupling of Dickenson. One of ordinary skill in the art would have been motivated to incorporate the IoT network coupling of Dickenson because Dickenson teaches this form of coupling enables each IoT device access to an IoT platform, see Dickenson ¶ [0031], thereby preventing the isolation of an IoT device upon a failure of a gateway node as in Britt.  
Regarding Claim 5
Britt in view of Sharma, and further in view of Dickenson (“Britt-Sharma-Hunter-Dickenson”) disclose the method of claim 4, and Britt further discloses
further comprising: retrieving by the first IoT gateway node through wireless communications with one or more of the other IoT gateway nodes attributes of the one or more of the other IoT gateway nodes (¶ [0223], “if a concurrent connection is made to two IoT hubs 2410-2411 as illustrated in FIG. 24A, then the signal strength measurements may indicate the relative position of IoT device 103 between IoT hub 2410 and IoT hub 2411,” and “A table of RSSI [received signal strength indicator] values [that serve as attributes of the one or more of the other IoT gateway nodes] may then be compiled on the IoT service and stored in the database 2435 to uniquely associated each location with a different set of RSSI values measured between the IoT device and the various IoT hubs.”); and 
re-assigning the plural IoT sensor nodes to one or more of the other IoT gateway nodes based upon the attributes (¶ [0219], “In the example shown in FIG. 24A, users of IoT devices 104-106 at a first event location 2400A are communicatively coupled to IoT hub 2410 and users of IoT devices 101-103 at a second event location 2400B are communicatively coupled to IoT hub 2411,” i.e., the attribute is signal strength and/or location, and the IoT devices 101-105 are directed to the IoT hubs 110 or 111 depending upon their location/signal strength/attributes).
Regarding Claim 6
Britt-Sharma-Hunter-Dickenson disclose the method of claim 5, and Britt further discloses 
wherein the attributes comprise wireless communication range to the plural IoT sensor nodes (¶¶ [0219], [0223], i.e., the signal strength, as an attribute, relates to the wireless communication range of the IoT devices 101-105 to the IoT hubs 110 or 111).
Regarding Claim 12
Britt-Sharma-Hunter discloses the IoT security system of claim 11, and Britt further discloses
wherein the first of the IoT gateways…1 (Fig. 1B, ¶¶ [0040]-[0041], i.e., the “IoT hubs”) that is operable…2.
Sharma further discloses
	1 …communicates the remediation request to a server information handling system… (Fig. 1B, ¶¶ [0035]-[0036] of Britt, i.e., the “IoT service 120” acts a server information handling system, and ¶ [0034], “These various remedial measures and others may be conducted by the first computing device 102 and/or may be conducted by other computing devices [that includes a server information handling system] in response to an indication from the first computing device 102 that the second computing device 104 is suspected of having been cyber-attacked,” where the “first computing device 102” may communicate the fail[ure] and need for the remediation to the “other computing device” to enable the “other computing device” to conduct the “remedial measures”)
Britt-Sharma-Hunter doesn’t disclose
2 …to interface with the second of the IoT gateways.
Dickenson, however, discloses
2 …to interface with the second of the IoT gateways (Fig. 2, ¶ [0031], “Each device 200 a, 200 b . . . 200 n in the group of devices is coupled to each of the other devices 200 a, 200 b . . . 200 n via a network, such as the Internet, an intranet, etc.,” i.e., within Britt, the IoT devices 104-105 can only communicate with the IoT hub 111, server information handling system may interface with the second IoT gateways).
Regarding the rationale to combine Britt-Sharma-Hunter and Dickenson, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IoT network of Britt-Sharma-Hunter to have included the IoT network coupling of Dickenson. One of ordinary skill in the art would have been motivated to incorporate the IoT network coupling of Dickenson because Dickenson teaches this form of coupling enables each IoT device access to an IoT platform, see Dickenson ¶ [0031], thereby preventing the isolation of the second IoT device upon a failing the of the gateway/hub/first IoT device as in Britt.
Regarding Claim 13
Britt-Sharma-Hunter discloses the IoT security system of claim 11, and Britt further discloses 
wherein the second of the IoT gateways…1 (Fig. 1B, ¶¶ [0040]-[0041], i.e., the “IoT devices 101-105”).
Sharma further discloses
1 …communicates the remediation request to a server information handling system…a (Fig. 1B, ¶¶ [0035]-[0036], i.e., the “IoT service 120” acts a server information handling system ; and ¶ [0034], “These various remedial measures and others may be conducted by the first computing device 102 and/or may be conducted by other computing devices [that includes a server information handling system] in response to an indication from the first computing device 102 that the second computing device 104 is suspected of having been cyber-attacked,” where the “second computing device 104” fail[ure] and need for the remediation to the “other computing device” to enable the “other computing device” to conduct the “remedial measures”).
Britt-Sharma-Hunter doesn’t disclose
	a …through an out of band network interface.
Dickenson, however, discloses
	a …through an out of band network interface (Fig. 2, ¶ [0031], “Each device 200 a, 200 b . . . 200 n in the group of devices is coupled to each of the other devices 200 a, 200 b . . . 200 n via a network, such as the Internet, an intranet, etc.,” i.e., within Britt, the IoT devices 104-105 can only communicate with the IoT hub 111, but Dickenson suggests the coupling of all devices with each other so that the server information handling system may communicate with the second IoT devices via an out of band network interface; and Britt Fig. 1B, ¶ [0040], “In one embodiment, each of the hubs 110-111 may establish a direct connection to the IoT service 120 through a cellular 115 or WiFi 116 connection (not explicitly shown in FIG. 1B),” with the “direct connection” serving as “out of band network interface” with respect to the “in-band” communication channel that is established via the “Internet 220,” and it would be obvious to one skilled in the art to establish a similar out of band communication between the server information handling system and the second IoT device).
Regarding the combination of Britt and Sharma, the rationale to combine is the same as that provided for claim 1, which is based upon the remediation measure of re-imaging.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        



/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491